DETAILED ACTION

The instant application having application No 17/174039 filed on 02/11/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 13-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-32 of Application No. 16538436 (Patent Application No 10959166).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on WLAN communication activity with the mobile node and vice versa.
For claim 13, Patent Application discloses a method, comprising receiving, at a wireless local area network (WLAN) and from a mobile node, a message comprising an alternative network address identifier (NAI), the alternative NAI being different than a root NAI, wherein the root NAI identifies a home cellular communication system network associated with the mobile node, and the alternative NAI is selected by the mobile node to incorrectly identify the home cellular communication system network; and transmitting, from the WLAN and in response to the message comprising the alternative NATL, a list that identifies a public land mobile network (PLMN) accessible via the WLAN(See Claim 13).
For claim 14, Patent Application discloses the message that comprises the alternative NAI is generated by the mobile node (See Claim 15).
For claim 15, Patent Application discloses the WLAN is an interworking-WLAN (I- WLAN) (See Claim 16).
For claim 16, Patent Application discloses the home cellular communication system network is a home PLMN (See Claim 14).
For claim 17, Patent Application discloses the mobile node selects a PLMN from the list (See Claim 18).
For claim 18, Patent Application discloses the mobile node communicates with the selected PLMN (See Claim 19).
For claim 19, Patent Application discloses a wireless local area network (WLAN), comprising at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising receiving, from a mobile node, a message comprising an alternative network address identifier (NAJ), the alternative NAI being different than a root NAI, wherein the root NAT identifies a home cellular communication system network associated with the mobile node, and the alternative NAI is selected by the mobile node to incorrectly identify the home cellular communication system network; and transmitting, in response to the message comprising the alternative NAI, a list that identifies a public land mobile network (PLMN) accessible via the WLAN(See Claim 20).
For claim 20, Patent Application discloses the message that comprises the alternative NAI is generated by the mobile node (See Claim 22).
For claim 21, Patent Application discloses the WLAN is an interworking-WLAN (I- WLAN) (See Claim 23).
For claim 22, Patent Application discloses the home cellular communication system network is a home PLMN (See Claim 24).
For claim 23, Patent Application discloses the mobile node selects a PLMN from the list (See Claim 25).
For claim 24, Patent Application discloses the mobile node communicates with the selected PLMN (See Claim 26).
For claim 25, Patent Application discloses a non-transitory computer-readable medium containing instructions which, when executed, cause a computing device to perform operations comprising receiving, at a wireless local area network (WLAN) and from a mobile node, a message comprising an alternative network address identifier (NAI), the alternative NAI being different than a root NAI, wherein the root NAI identifies a home cellular communication system network associated with the mobile node, and the alternative NAI is selected by the mobile node to incorrectly identify the home cellular communication system network; and transmitting, from the WLAN and in response to the message comprising the alternative NATL, a list that identifies a public land mobile network (PLMN) accessible via the WLAN(See Claim 27).
For claim 26, Patent Application discloses the message that comprises the alternative NAI is generated by the mobile node (See Claim 28).
For claim 27, Patent Application discloses the WLAN is an interworking-WLAN (I-WLAN) (See Claim 30).
For claim 28, Patent Application discloses the home cellular communication system network is a home PLMN (See Claim 31).
For claim 29, Patent Application discloses the mobile node selects a PLMN from the list (See Claim 32).
For claim 30, Patent Application discloses the mobile node communicates with the selected PLMN (See Claim 31).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Ahmavaara et al. (US 20040066756, Apr. 8, 2004) teaches Network Selection in a WLAN.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464